DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 3-13 and 15-17are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Mazzochette et al (20060012986), Mazzochette hereinafter.  Regarding claim 1, Mazzochette discloses an illumination apparatus for a vehicle, comprising: an illumination module (10, ¶ [24], fig. 1), including a first circuit base (12) and a first LED array (11), the first LED array (11) being disposed on the first circuit base (12) and comprising a plurality of first LED packages, each of the first LED packages comprising a first driver chip (51, ¶ [31], fig. 5), a first light source (52) and a first packaging structure (50), the first driver chip (51) and the first light source (52) being disposed within the first packaging structure, and the first driver chip (51) being electrically connected to the first light source (52) so as to drive the first light source (52) to emit light: and a first microcontroller (U1, ¶ [27], fig. 3), being electrically connected to the first LED packages so as to control operation of the first driver chips (51) of the first LED packages.
claim 3, Mazzochette discloses that the first light source (52) comprises at least one LED chip (¶ [31]), and the first driver chip (51) is electrically connected to the at least one LED chip so as to drive the at least one LED chip to emit light.
Regarding claim 4, Mazzochette discloses that the LED chips emit blue light, green light and red light, respectively (¶ [44]).
Regarding claim 5, Mazzochette discloses that the first packaging structure comprises a housing (47, ¶ [73], fig. 4) and a conductive lead frame (silver connection, as labeled on fig. 4), the conductive lead frame is partially covered by the housing (47), the conductive lead frame comprises a first lead and a second lead (46) that are separated from each other, and the first driver chip and the first light source are disposed on the first lead and the second lead, respectively (as implied from fig. 4).
Regarding claim 6, Mazzochette discloses that the first circuit base (12) comprises a circuit board and a wall, the first LED array (11) is disposed on the circuit board, and the wall surrounds the first LED array (¶ [44] discloses that the LED array are located into cavities, therefore the LED array is surrounded by cavity wall).
Regarding claim 7, Mazzochette discloses that part or all of the first LED packages (50) are electrically connected with each other in series (¶ [43]).
Regarding claim 8, Mazzochette discloses that the first driver chip comprises a sensing circuit that senses temperature and/or voltage of the first light source (¶ [25]).
Regarding claim 9, Mazzochette discloses that the illumination module (10) further comprises a first optical element, and the first optical element (¶ [60]) is disposed at a light-exiting side of the first LED array.
claim 10, Mazzochette discloses that the first optical element comprises at least one of a light diffusing sheet, a light guiding element, an optical lens, a light shielding element (reflective barriers, ¶ [60]) and a prism.
Regarding claim 11, Mazzochette discloses that the light shielding element (¶ [60] discloses that a reflective coating is applied in the walls of the ceramic layers, i.e. the walls of the openings) comprises a plurality of openings (43, ¶ [73], see fig. 4), and these openings are separated from each other and respectively correspond to the first LED packages.
Regarding claim 12, Mazzochette discloses that the illumination module (10) further comprises a second circuit base (12, refer back to fig.1, notice that multiple circuit bases (12)) and a second LED array (11), the second LED array (11) is disposed on the second circuit base (12) and comprises a plurality of second LED packages (50, ¶ [31], fig. 5), each of the second LED packages (50) comprises a second driver chip (51), a second light source (52) and a second packaging structure, the second driver chip (51) and the second light source (52) are disposed within the second packaging structure, and the second driving chip (51) is electrically connected to the second light source (52) so as to drive the second light source (52) to emit light.
Regarding claim 13, Mazzochette discloses that the first microcontroller (U1) is also electrically connected to the second LED packages (50) so as to control operation of the second driver chips (51) of the second LED packages (50) (see fig. 3).
Regarding claim 15, Mazzochette discloses that the second light source (52) comprises at least one LED chip (¶ [31]) electrically connected to the second driver chip (51).
claim 16, Mazzochette discloses that the second circuit base (12) comprises a ladder platform and a plurality of circuit boards (fig. 7), the circuit boards are disposed on the ladder platform, and the second LED packages (50) are respectively disposed on the circuit boards.
Regarding claim 17, Mazzochette discloses that the illumination module (10) further comprises a second optical element (reflective barriers, ¶ [60]), and the second optical element is disposed at a light-exiting side of the second LED array (11).  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 2 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Mazzochette et al (20060012986), Mazzochette hereinafter.
Regarding claim 2, Mazzochette discloses the claimed invention according to claim 1.
However, Mazzochette is silent about a housing module including a base and an outer cover, wherein the outer cover is disposed on the base, and the illumination module is disposed within the housing module. 
It is considered within the capabilities of one skilled in the art to provide a housing module including a base and an outer cover, wherein the outer cover is disposed on the base, and the illumination module is disposed within the housing 
Accordingly, it would have been obvious to one having ordinary skill in the art at the time of effective filing of the claimed invention to provide a housing module including a base and an outer cover, wherein the outer cover is disposed on the base, and the illumination module is disposed within the housing module as an obvious matter of design engineering, in order to provide protection to the illumination device.
Regarding claim 14, Mazzochette discloses the claimed invention according to claim 12.
However, Mazzochette fails to exemplify that the illumination module further comprises a second microcontroller, and the second microcontroller is electrically connected to the second LED packages so as to control operation of the second driver chips of the second LED packages. 
It would have been obvious to one having ordinary skill in the art at the time of effective filing of the claimed invention to introduce a second microcontroller, since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSE M. DIAZ whose telephone number is (571)272-9822.  The examiner can normally be reached on Monday-Friday 8:00-4:00.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Georgia Epps can be reached on (571) 272-2328.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JOSE M DIAZ/           Examiner, Art Unit 2879



/GEORGIA Y EPPS/           Supervisory Patent Examiner, Art Unit 2878